Citation Nr: 1639828	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-23 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as a skin rash due to an undiagnosed illness.

2.  Entitlement to service connection for a thyroid disorder, claimed due to an undiagnosed illness.

3.  Entitlement to an initial disability rating in excess of 30 percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) in Wichita, Kansas.

The Board previously remanded the matter in September 2012 and July 2014 for additional development, including VA examinations and opinions.

The Veteran testified before a Decision Review Officer (DRO) at a December 2007 hearing.  A transcript is of record.  

The issue of entitlement to a higher disability rating for irritable bowel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have an undiagnosed illness or qualifying chronic illness.

2.  A skin disorder characterized by a skin rash was not incurred during active service and is not related to an in-service injury, event, or disease.

3.  A thyroid disorder was not incurred during active service and is not related to an in-service injury, event or disease.  

CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred or aggravated during active duty service, and such a disorder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  A chronic thyroid disorder was not incurred or aggravated during active duty service, and such a disorder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for claims related to service during the Persian Gulf War may if there is (1) an undiagnosed illness, and (2) evidence of a chronic disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  The chronic disability must not be attributed to any known clinical diagnosis and must result from an illness or combination of illnesses manifested by one or more signs and symptoms that (1) became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or (2) manifested to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i)-(ii) (except as to delimiting date).  

Qualifying chronic disabilities include medically unexplained chronic multi-symptom illnesses-such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome-that are defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a).  Signs and symptoms include:  (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) upper or lower respiratory system signs or symptoms; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Manifestations of undiagnosed illness may be presumptively service connected unless there is affirmative evidence that an undiagnosed illness (1) was not incurred in service or (2) was caused by a supervening condition.  See 38 C.F.R. § 3.317 (a)(7).  

A.  Skin Disorder

The Veteran contends that he has a skin disorder characterized by a rash due to exposure to oil fires without protective equipment while clearing out bunkers, and anthrax vaccinations.  See Transcript of Record.  

The Veteran served in the Persian Gulf to include service in Saudi Arabia and Kuwait.  

After review all of the evidence of record in this case the Board finds that the preponderance of the evidence weighs against finding that the Veteran has had an undiagnosed illness or a qualifying chronic disability characterized by a skin rash during the pendency of his claim.  VA examiners and clinicians did not find he had an undiagnosed illness or qualifying chronic disability characterized by skin-related symptoms.  Rather, they attributed his skin-related symptoms and findings to several specific diagnoses.  Given that there are specific diagnoses, it follows that any skin disorder is not due to an undiagnosed illness.  In this regard the record shows that in August 2006 VA treatment records, he was diagnosed with an epidermoid cyst at the hairline on his forehead.  In January 2012 private treatment records, he reported a 5-day history of worsening gluteal abscesses.  He was ultimately diagnosed with cellulitis.  In October 2012, a request for a dermatology consult was placed for a skin disorder in the upper legs and surrounding area that was characterized by itching.  He was diagnosed with dermatitis and psoriasis or hidradenitis supperativa.  In November 2012, a VA dermatologist found furuncles on the appellant's lower legs and diagnosed furunculosis.  In June 2013 private treatment records, he was diagnosed with contact dermatitis, not otherwise specified, on his arms, and recurrent boils.  In December 2013 private treatment records, he had papular lesions on his scalp, arms, and legs, and was diagnosed with folliculitis.  In a June 2015 VA addendum opinion, a VA examiner noted the claimant had been diagnosed with tinea corporis in July 2014.  

The Veteran has not reported, and clinical evidence preponderates against finding that any skin disorder has been chronic since service.  In service treatment records, the Veteran denied having a history of any skin diseases.  He did have an epidermal inclusion cyst on his scalp during service; however, it was removed in 1990.  Medical examinations at enlistment, reenlistment, and separation did not find evidence of any skin disorder other than a lower extremity scar from a laceration, for which the Veteran is already service-connected.  During a May 2006 Persian Gulf War Registry examination, the Veteran denied a history of skin disorders.  While he was diagnosed with an epidermoid cyst at his hairline in August 2006 and reported having had a similar cyst removed in the past, he did not report that he had a history of recurrent cysts since service.  During a November 2012 VA dermatology examination, the Veteran reported that his recurrent infections on his trunk and extremities had begun six to eight months ago (i.e., sometime between March and May 2012, i.e. at least six years postservice), and he denied a history of acne or similar lesions during his active service.

In an addendum opinion, the November 2012 VA dermatologist examiner opined that the Veteran's small pimples which were slow to heal and could change into a boil, superficial eruptions on the buttocks, and furunculosis on each thigh, were all less than 50 percent likely to be connected to his active service.  The examiner's rationale was that the Veteran stated that he had not had a previous history of acne or similar lesions during his active service, and the appellant himself had reported that his skin condition had been present for only 6-8 months.  Following a physical examination there was no sense that the Veteran had been suffering from an ongoing or chronic skin condition since his active service.  

In June 2015, a different VA examiner opined that the Veteran's skin conditions were less likely than not to have been incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's diagnoses of psoriasis, folliculitis, and tinea corporis were not diagnosed in service, and no chronic skin disorder was noted in service.  The examiner opined that if psoriasis, folliculitis, or tinea corporis had existed during service, they would likely have been diagnosed at that time due to their distinct clinical presentation.  The examiner opined that the most likely scenario was that the Veteran had acute skin rashes in service that did not include psoriasis, folliculitis, or tinea corporis.  Further, these skin conditions are not usually caused by exposure to oil fires or anthrax vaccination and they would have been diagnosed during the Veteran's active service if they had been caused by exposure to oil fires or anthrax vaccination.  

While the Veteran believes he has a skin condition characterized by a rash due to an undiagnosed illness, he is not competent to provide such a diagnosis.  The issue is medically complex and requires specialized knowledge and experience with dermatological issues, including bacterial skin infections.  Jandreau, 492 F.3d at 1377 n.4.  

The Board acknowledges the printouts of news articles submitted by the Veteran, but gives more probative weight to the findings and opinions of the VA examiners who examined the appellant and reviewed the records.  They uniformly found that the Veteran did not have an undiagnosed illness or qualifying chronic disability during the period on appeal, and that his diagnosed skin disorders were not etiologically related to his active service.  The examiners reviewed the Veteran's claims file and medical literature and provided findings and opinions specific to the Veteran's situation.  In contrast the printouts largely pertain to undiagnosed illnesses or qualifying chronic disabilities and do not address the Veteran's specific case.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, must include generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.)

B.  Thyroid Disorder

The Veteran contends that he has a thyroid disorder due to exposure to oil fires, chemical agents, vaccinations, and depleted uranium.  See Transcript of Record; October and November 2007 Statements.  

As noted above, the Veteran is a Persian Gulf War Veteran.  The preponderance of the evidence, however, weighs against finding that the Veteran has had an undiagnosed illness or a qualifying chronic disability related to the thyroid during the pendency of his claim.  VA examiners and clinicians did not find he had an undiagnosed illness or qualifying chronic disability characterized by thyroid-related symptoms.  Instead, his thyroid-related symptoms and findings from May 2006 forward have been assigned specific diagnoses to include thyroid nodules, Hashimoto's Disease, and primary hyperthyroidism.  

The Veteran is competent to report that his inservice exposures.  Significantly, however, the Veteran has not reported, and clinical evidence does not show, that any thyroid disorder has been chronic since service, or that he has had continuous symptoms since service.  Medical history reports at enlistment, reenlistment, and separation do not mention any thyroid disorder or symptoms thereof, and contemporaneous medical examinations found no evidence of thyroid disorder.  

During his January 2013 VA examination, the Veteran reported first being diagnosed with a thyroid disorder in the early 2000s, several years after his discharge from active service.  VA treatment records show that, in May 2006, the Veteran's thyroid stimulating hormone level was elevated.  He was diagnosed with hyperthyroidism and instructed to have it rechecked in two months.  During a May 2006 Persian Gulf War Registry examination, the Veteran reported that he had recently been started on Synthyroid related to his elevated thyroid stimulating hormone level.  On physical examination, the VA clinician was unable to palpate the Veteran's thyroid.  In July 2007, the Veteran complained of a swollen lump on his neck that had been present for the past three to four weeks.  An August 2007 biopsy of his left thyroid nodule was benign, and a February 2008 ultrasound found bilateral thyroid nodules that were grossly unchanged.  At the time of his January 2013 VA examination, his thyroid disorders were controlled with continuous medication, and he had no signs and symptoms.

The January 2013 VA examiner provided conflicting opinions; however, the Board gives more probative weight to the opinion that the Veteran's thyroid disorders were less likely than not caused by the claimed in-service injury, event, or illness, including claimed exposures to poison gas, oil fires, and depleted uranium.  The examiner's rationale, provided in January 2013, January 2015, and June 2015, is inconsistent with the opinion that the Veteran's thyroid disorders were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner's combined rationale was that the Veteran's thyroid disorders did not begin until after 2000, well after his discharge from active service.  The appellant's claims file did not show any evidence of a thyroid condition during his active service.  Thyroid disease that produces hypothyroidism has specific signs and symptoms, which include fatigue, cold sensitivity, constipation, and dry skin.  Despite having been evaluated many times in service, the Veteran's service treatment records do not show evidence of an in-service thyroid disorder.  Further, a medical expert group had evaluated the medical risk to military personnel exposed to depleted uranium and found that, with the exception of soldiers riding in a vehicle struck by a depleted uranium-penetrating weapon, the medical risk from exposure was minimal, and the Veteran did not describe being in the vicinity of an explosion due to a depleted uranium round.  Moreover, according to medical literature, exposure to poison gas, oil fires, and extrinsic toxins in general are not the general causes of thyroid nodules, cancer, or dysfunction, and exposure to depleted uranium, oil fires, poison gas residue, and explosive residue are not usual or known causes of hypothyroidism.  Hence, the Veteran's thyroid nodules and hypothyroidism are unlikely to have been caused by exposure to poison gas, oil fires, or depleted uranium exposure in service.  The most likely scenario was that the Veteran developed thyroid disease after his discharge from active service that was unrelated to his in-service exposures.

While the Veteran believes he has a thyroid disorder or symptoms thereof due to an undiagnosed illness or in-service exposures, he is not competent to provide such a diagnosis.  The issue is medically complex and requires specialized knowledge and experience with several areas of medical expertise, including endocrinology, and knowledge of laboratory sample analysis.  Jandreau, 492 F.3d at 1377 n.4.  

The Board acknowledges the copies of news articles submitted by the Veteran, but gives more probative weight to the findings and opinions of the VA examiners that the claimant does not have an undiagnosed illness, that he has not had a qualifying chronic disability during the period on appeal, and that any diagnosed skin disorder is not etiologically related to his active service.  The examiners reviewed the Veteran's claims file and medical literature and provided findings and opinions specific to the Veteran's situation, whereas the printouts largely pertain to undiagnosed illnesses or qualifying chronic disabilities and do not address the Veteran's specific case.  Wallin.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for a skin disorder, claimed as a skin rash due to an undiagnosed illness, is denied.

Entitlement to service connection for a thyroid disorder, claimed as an undiagnosed illness, is denied.


REMAND

In this case, VA never issued a statement of the case following the Veteran's timely August 2013 notice of disagreement with the March 2013 rating decision that granted service connection and assigned an initial 30 percent disability rating for irritable bowel syndrome.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a statement of the case addressing entitlement to an initial disability rating in excess of 30 percent for an irritable bowel syndrome.  If, and only if, the Veteran perfects an appeal by submitting a timely substantive appeal the matter should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DERK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


